Citation Nr: 0712513	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-01 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for generalized anxiety 
disorder with headaches, currently rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to March 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November  2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that assigned 
an increased rating of 50 percent for generalized anxiety 
disorder with headaches.


FINDING OF FACT

The veteran's generalized anxiety disorder with headaches is 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect, impairment of short- and long-term memory, 
impaired abstract thinking, disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships.  The disability does 
not more nearly approximate occupational and social 
impairment with deficiencies in most areas.   


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for 
generalized anxiety disorder with headaches have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002);                
38 C.F.R. § 4.130, Diagnostic Code (DC) 9400 (2006); 38 
C.F.R. § 4.124a,         DC 8100 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2006).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran is currently in receipt of a 50 percent rating 
for his disability under DC 9400, which contemplates 
generalized anxiety disorder.  Another relevant diagnostic 
code is DC 8100, which contemplates migraines.  

Under Diagnostic Code 9400, a 50 percent rating is assigned 
for a mental disorder (including generalized anxiety 
disorder) when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned when the 
psychiatric condition produces occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is assigned when there 
is total occupational or social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place, memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, DC 9400.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

VA records dated from March 2001 to July 2004 show that the 
veteran received periodic treatment for anxiety.  The 
associated records show various symptoms related to anxiety, 
including headaches, feelings of worry, and sleep 
disturbance.   The veteran's affect over this period ranged 
from blunted or flat, to full, without any consistent pattern 
of worsening or improving.  His mood has similarly ranged 
from depressed and dysphoric to anxious.  Other symptoms 
include low energy and lack of motivation.  The medical 
notations indicate that the veteran was appropriately dressed 
and groomed, his conversation was coherent, his thought 
processes were organized, and his insight and judgment were 
intact.  The veteran consistently denied suicidal or 
homicidal ideation, and there was no evidence of psychosis.  
The evidence of record does not show that the veteran has 
received any treatment relating to anxiety since July 2004.

At the veteran's most recent treatment in July 2004, the 
veteran stated that his headaches were better since he had 
started dialysis and complained of poor sleep, low energy, 
and low motivation.  His speech was clear, coherent, and goal 
directed, devoid of any delusions.  He denied suicidal and 
homicidal ideas and plans.  He denied auditory, visual, 
tactile, and olfactory hallucinations.  There was no evidence 
of paranoid ideation or delusional thoughts.  There was no 
evidence of overt psychosis.  There was no evidence of extra 
pyramidal movements or diskinesias.  There were no major 
cognitive changes.  Insight and judgment were intact.  The 
examiner diagnosed recurrent MDD and assigned a Global 
Assessment of Functioning (GAF) score of 45.

The veteran underwent VA examination in July 2002.  At the 
time of the examination, the veteran reported that he worried 
more than most people about life itself and money issues.  He 
complained of headaches that would sometimes not go away, not 
being able to sleep well, and feeling tired all the time.  He 
also reported having problems with memory and experiencing 
difficulty relaxing and concentrating.  The veteran further 
stated that some of his neighbors had worked the spirits 
against him.  He was noted to be alert and oriented at the 
time of the examination, and was neatly and casually dressed.  
His affect was noted to be slightly blunted, and his mood was 
anxious.  His speech was clear, coherent, goal-directed, and 
unpressured.  He had no flights of ideas or looseness of 
association.  His insight and judgment were fair, and he 
denied suicidal or homicidal ideations.  The veteran denied 
any auditory or visual hallucinations, but he did report 
experiences related to spirits that could work against him.

The examiner found that the veteran's symptoms were best 
accounted for by a diagnosis of generalized anxiety disorder.  
His symptoms were noted to interfere with his sense of well-
being and relatedness to others to some degree, and his 
headaches often made it difficult for him to find enjoyment.  
The examiner further noted that the veteran's understanding 
of spirits was probably a cultural belief and did not 
represent psychiatric or psychological problems at all.  For 
these reasons, the examiner felt that his overall GAF score 
was 60.

The above-noted VA examination assigned a GAF score of 60 and 
the July 2004 treatment visit shows a GAF score of 45.  The 
GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 
1995); 60 Fed. Reg. 43186 (1995).  

Under DSM-IV, a GAF score of 60 indicates moderate symptoms 
(flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (few friends, conflicts with peers or co-
workers).  A score of 45 indicates serious symptoms (suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social occupational, or school 
functioning (no friends, unable to keep a job).  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.).

While the most recent treatment visit assigned a GAF score of 
45, that score does not seem to comport with the 
symptomatology reported at the visit, which does not reflect 
serious symptoms as described in the criteria for that score.  
Without a narrative discussion to support the assignment of 
that score, the Board finds that the July 2002 VA examination 
that assigned a GAF score of 60 and reported similar 
symptomatology is more persuasive evidence.

Here the veteran suffered from mood and motivation 
disturbance, and his symptoms were seen to interfere with 
relationships with others as well as his personal well-being.  
However, the veteran's symptoms do not appear to have 
increased to such an extent that he is severely disabled by 
his anxiety.  Accordingly, the Board finds that his symptoms 
related to anxiety have not worsened since the date of the 
last rating decision, and an increased rating is therefore 
not warranted.

Based upon the above findings, the Board finds that the 
veteran's disability more nearly approximates a 50 percent 
disability rating than any higher rating.  The evidence does 
not support a finding of deficiencies in most areas.  His 
treating physicians and the VA examiner have reported that he 
does not have symptoms such as suicidal or homicidal 
ideation, and there is no evidence of speech that is 
intermittently illogical, obscure, or irrelevant.  Rather, 
the veteran's speech is consistently noted to be coherent and 
goal-oriented.  Assessments of his condition have not shown 
that he has near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively.  Likewise, the medical evidence shows fair 
judgment, fair insight, and a neat appearance.  Thus, the 
findings do not support the conclusion that the veteran has 
impaired impulse control, spatial disorientation, or neglect 
of personal appearance and hygiene.  While his symptoms have 
been noted to interfere in his ability to find enjoyment and 
in his ability to relate to others, these factors alone are 
not sufficient to warrant an increased rating of 70 percent 
for his anxiety.  As such, the Board finds that an evaluation 
in excess of 50 percent is not warranted.  

The evidence of record shows that the veteran has 
consistently suffered from headaches.  However, the Board 
finds that the veteran's disability does not warrant a rating 
higher than 50 percent under the diagnostic code pertaining 
to migraines, nor may a separate rating be assigned for 
headaches.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995); 38 C.F.R. § 4.124a, DC 8100 (2006).  Migraines with 
less frequent attacks are noncompensable, and migraines with 
characteristic prostrating attacks averaging one in two 
months over the last several months warrant no more than a 10 
percent rating.  Migraines with characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months warrant no more than a 30 percent rating.  The 
maximum rating for migraines with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability is 50 percent.  38 C.F.R. § 4.124a,  
DC 8100.  Therefore, because the veteran's generalized 
anxiety disorder with headaches already has the maximum 
rating under DC 8100, he is not entitled to a rating higher 
than 50 percent under the diagnostic code pertaining to 
migraines.  Furthermore, the veteran's headaches are not 
shown by the evidence of record to result in characteristic 
prostrating attacks such as those contemplated by the rating 
criteria.  Because characteristic prostrating attacks 
averaging one in two months over a period of several months 
are not shown, a separate compensable rating for headaches is 
not warranted.

The Board notes that the veteran has claimed that his anxiety 
disorder has caused him to be unable to work since 1984.  An 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2006).  The Board is required to consider whether to refer 
the veteran's claim to the Director of Compensation and 
Pension Service for consideration of an extraschedular 
consideration.  See 38 C.F.R. § 3.321(b).

In this case, there is no evidence that his anxiety disorder 
is in any way clinically unusual or results in any marked 
interference with employment.  Additionally, there also is no 
evidence of hospitalization for an anxiety disorder in the 
recent past.  The Board is unable to identify any factor 
consistent with an exceptional or unusual disability picture.  
Accordingly, referral for consideration of an extraschedular 
evaluation is not warranted.

In sum, the weight of the credible evidence demonstrates that 
the veteran's generalized anxiety disorder with headaches 
does not warrant an increased rating under DC 9400 or DC 8100 
for the period under consideration.  As the preponderance of 
the evidence is against the claim for an increased rating, 
the "benefit-of-the-doubt" rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 50 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2002 and rating 
decisions in July 2002 and November 2003.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the November 2003 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.




ORDER

An increased rating for generalized anxiety disorder with 
headaches is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


